DETAILED ACTION

Response to Amendment
1.	The amendment filed 1/25/2022 for US Patent Application No. 16/210432 has been entered and fully considered.
2.	Claims 1-3, 5 and 6 are currently pending and have been fully considered.

Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-3, 5 and 6 are now in condition for allowance because the prior art of record does not teach or suggest the claimed electrochemical cell.
	The prior art of record Ohmori teaches an electrochemical cell having a cathode with a solid-electrolyte layer having a first phase of a perovskite oxide, a second phase of cobalt, iron oxide and a third phase of cobalt oxide, wherein the second and third phases have a combined occupied area ratio of 12.5% or less. However, Ohmori does not teach or suggest restricting the combined occupied area ratio to no more than 10.5% and requiring the occupied surface area ratio of (Co, Fe)304 in a cross section of the solid electrolyte layer-side region to be greater than an occupied surface area ratio of Co3O4.






4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/STEWART A FRASER/Primary Examiner, Art Unit 1724